On September 8, 1999, this court suspended respondent, P. Michael Muhlbach, a.k.a. Peter Michael Muhlbach, for one year. On September 19, 2000, respondent filed an application for reinstatement. On November 28, 2000, this court granted the motion of relator, Cuyahoga County Bar Association, for leave to respond to respondent’s application for reinstatement. On December 27, 2000, respondent filed a motion for leave to respond to relator’s opposition. Upon consideration thereof,
IT IS ORDERED by this court that respondent’s application for reinstatement shall not be granted *1451and respondent shall not be reinstated to the practice of law in Ohio until respondent files written documentation with this court, and this court accepts such documentation, verifying that respondent has complied with Gov.Bar R. X(3)(G), to wit, verification that since September 8, 1999, he has received credit for at least thirteen hours of continuing legal education, including at least three hours relating to professional conduct. It is further ordered, sua sponte, that respondent shall not be reinstated to the practice of law until respondent files documentation verifying his compliance with Gov.Bar R. X(3)(G) and this court enters an order reinstating him to the practice of law.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
Moyek, C.J., and Pfeifer, J., dissent, would deny the applications, and would not permit the applicant to reapply before September 15, 2001.